Citation Nr: 1702958	
Decision Date: 02/02/17    Archive Date: 02/15/17

DOCKET NO.  13-22 188A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The Veteran served on active duty from September 1954 to August 1958.

This case is before the Board of Veterans' Appeals (Board) on appeal from an April 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  The Veteran testified before the undersigned at a Board videoconference hearing in November 2016.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

Resolving reasonable doubt in the Veteran's favor, the Veteran's bilateral hearing loss is related to his active duty service.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

A veteran is entitled to service connection for a disability resulting from a disease or injury incurred or aggravated during active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  To substantiate a claim of service connection, there must be evidence of (1) a current disability (for which service connection is sought); (2) incurrence or aggravation of a disease or injury in service; and (3) a causal connection between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

In each case where a veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such veteran's service as shown by such veteran's service record, the official history of each organization in which such veteran served, such veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a).

Certain chronic diseases, including sensorineural hearing loss, may be presumed to have been incurred during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).  The theory of continuity of symptomatology under 38 C.F.R. § 3.303(b) does not apply to any condition that has not been recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The determination of whether a veteran has a service-connectable hearing loss is governed by 38 C.F.R. § 3.385, which states that hearing loss will be considered to be a "disability" when the threshold level in any of the frequencies 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; or the thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores are less than 94 percent.  38 C.F.R. § 3.385.

The Board points out that the absence of in-service evidence of hearing loss, including one meeting the requirements of 38 C.F.R. § 3.385, is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Hensley also provides that 38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service if there is sufficient evidence to demonstrate a medical relationship between a Veteran's in-service exposure to loud noise and his current disability.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 5107(b).

The Veteran contends that his current bilateral hearing loss disability had its first onset during service and is a consequence of acoustic trauma experienced during service; he has testified that his hearing loss has progressively worsened over the decades following service.  Private medical records show that the Veteran was evaluated for hearing loss as early as in December 1981, when he reported that he "thinks it is work related."  The Veteran testified during his November 2016 Board hearing that he experienced acoustic trauma during service, and that immediately following his separation from service his wife noticed that his hearing acuity had diminished.  He testified that he did not find the diminished hearing especially disruptive at that time, but that it became more problematic for him in the 1970s.  He described that the hearing loss became more noticeably problematic for him at home, but less so "working in a steel mill" where "they're all yelling."

There is no controversy in this case as to the fact that the Veteran currently suffers from bilateral hearing loss for VA disability purposes.  Such hearing loss was confirmed in the report of an April 2013 VA examination, including an audiogram providing that the Veteran has bilateral hearing loss for VA purposes.  38 C.F.R. § 3.385.

As discussed below, the Board finds that the Veteran's assertion as to in-service noise exposure is consistent with the places, types, and circumstances of his service.  38 U.S.C.A. § 1154(a).  Based on a thorough review of the record, the Board finds that the evidence is at least in equipoise as to whether the Veteran's current bilateral hearing loss is related to service.  

The Veteran's service records do not document any complaint or treatment suggestive of acoustic trauma or hearing loss during service.  The Veteran's August 1958 separation examination report does not include documentation of any complaint or diagnosis of hearing loss, does not contain a medical history questionnaire, and does not contain any audiometric testing more detailed than "whisper voice" testing.

The Board finds the Veteran has credibly described recalled exposure to acoustic trauma during service consistent with the nature of his service.  In this regard, the Veteran has repeatedly described experiencing hearing difficulties since an incident in which he was caught in a hatch with a 5-inch gun mount going off during war games involving submarines near Guantanamo Bay.  The Veteran's testimony regarding in-service ear trauma has also made reference to his work during service as a welder and pipe fitter, consistent with the information in the Veteran's service records.  The Board finds that the Veteran's testimony with regard to in-service acoustic trauma has been reasonably consistent, including during his November 2016 Board hearing, and the Board considers it reasonably uncontradicted and credible for the purposes of this analysis.

The key question and controversy in this case is whether the Veteran's current hearing loss is etiologically linked to his in-service noise exposure / acoustic trauma.  An April 2013 VA examination report, prepared for the purpose of addressing this question, concluded that it was not possible to determine the etiology of the hearing loss without resorting to mere speculation because the pertinent documentation of hearing acuity in the service records featured only whispered voice tests; the April 2013 report explained that such tests are not reliable evidence of normal hearing or hearing impairment, particularly with regard to the type of hearing loss most commonly caused by noise exposure (high-frequency hearing loss).

The Veteran recently submitted a November 2016 written statement from the office of a Beltone Hearing care practitioner.  This statement reports that the office has been providing hearing screenings and hearing instruments for the Veteran since 1989, and that the office is familiar with the Veteran's military service with the Navy in Guantanamo Bay, Cuba.  Significantly, the November 2016 statement asserts the opinion that "the impairments and disabilities set forth in the diagnosis of hearing impairment were most likely than not do to and a consequence of [the Veteran]'s military service."

The Board finds that the November 2016 statement from a private Beltone hearing care practitioner's office is competent evidence supporting a finding of nexus between the Veteran's current hearing loss and his noise exposure during military service.  The Board shall consider the opinion to be probative evidence, as it appears to be informed by some pertinent familiarity with cited circumstances of the Veteran's service.

Significantly, there is no competent medical opinion of record that asserts that the Veteran's hearing loss is unlikely related to his military service.  The April 2013 VA examination report, informed by review of the record and interview of the Veteran, expressed an inability to provide an opinion.  The April 2013 report did not suggest that the Veteran's hearing loss was most likely attributable only to a non-service etiology, nor did the opinion suggest that the hearing loss is otherwise inconsistent in nature with the Veteran's reported history.

The Board notes that the nexus element of service connection requires only a causal relationship, not a sole causal relationship (in isolation).  The Board finds that the evidence is at least in equipoise with regard to the question of whether the Veteran's hearing loss is related to his military service; therefore, service connection for such disability is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for bilateral hearing loss is granted.



______________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


